Citation Nr: 0204889	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  02-03 426	)	DATE
	)
	)


THE ISSUE

Whether the attorney fee agreement is reasonable.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The issue of the reasonableness of attorney fees proposed to 
be charged by the claimant's attorney for his services 
rendered to the veteran was raised sua sponte by the Board of 
Veteran's Appeals (Board) on its own motion.  See 38 C.F.R. 
§ 5904(c)(2) (West 1991 & Supp. 2001) and 38 C.F.R. 
§ 20.609(I) (2001).  

The veteran, her legal guardian, and P.W.D., the attorney 
representing the veteran, were notified of this action by a 
letter dated November 1, 2001, and were advised therein that 
they were to submit any evidence or argument concerning this 
matter directly to the Board within 30 days.  No response was 
received from either the veteran, her legal guardian, or her 
attorney.


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO denied 
entitlement to service connection for a mental disorder 
diagnosed as schizophrenia.

2.  In July 1998, the Board remanded the issue of entitlement 
to service-connection for a psychiatric disorder to the RO.

3.  In a February 2000 rating decision, the RO granted 
entitlement to service connection for schizoaffective 
disorder and awarded a 100 percent rating, effective from 
August 14, 1995.

3.  The veteran and the attorney, P.W.D., entered a fee 
agreement in October 1997 which provides that the veteran 
shall pay the attorney a fee for his representation of her in 
her claim for VA benefits, said fee to be 25 percent of 
"back due benefits."

4.  No final Board decision has been made with respect to the 
issue of entitlement to service-connection for 
schizoaffective disorder.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and the attorney as to representation before the 
Department of Veterans Affairs (VA) and the Board may be 
executed have not been met regarding the attorney's 
representation in the claim for service connection for 
schizoaffective disorder.  38 U.S.C.A. § 5904(c) (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.609(c) (2001).

2.  A fee in excess of $0 for services rendered on the 
veteran's behalf before VA in connection with a claim of 
entitlement to service connection for schizoaffective 
disorder is unreasonable.  38 U.S.C.A. § 5904(c)(2) (West 
1991 & Supp. 2001); 38 C.F.R. § 20.609(c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an February 2000 rating decision, the veteran was granted 
service connection for schizoaffective disorder and awarded a 
rating of 100 percent, effective from August 14, 1995.  As a 
result of that award, the veteran became entitled to payment 
of past-due benefits in an amount exceeding $120,000.

The veteran and her attorney, P.W.D., entered a fee agreement 
in October 1997.  The fee agreement provided that the 
attorney would represent the client in her claim for VA 
benefits.  The agreement provided for a contingent fee of 25 
percent of "back due benefits."

The applicable regulation provides that attorneys may charge 
fees for work performed before VA under if all of the 
following conditions are met:  (1) A final decision has been 
promulgated by the Board with respect to the issue, or 
issues, involved; (2) The Notice of Disagreement which 
preceded that Board decision was received by the agency of 
original jurisdiction on or after November 18, 1988; and (3) 
The attorney was retained not later than one year following 
the date on which that Board decision was promulgated.  38 
C.F.R. § 20.609(c) (2001).  

The Board notes that Pub. Law 107-103, Title VI, § 603(b), 
115 Stat. 999 (Dec. 27, 2001) repealed Pub. Law 100-687, Div 
A, Title IV, § 403, 102 Stat. 4122 (Nov. 18, 1988), which 
provided that the November 18, 1988 amendment of 38 U.S.C. 
§ 5904(c) applied only with respect to services of agents and 
attorneys in cases in which a notice of disagreement was 
filed on or after November 18, 1988.  Nonetheless, in this 
case, the determinative question is not whether a notice of 
disagreement was filed on or after November 18, 1988.

Rather, in this case, the attorney cannot charge a fee under 
the applicable statute and regulation, 38 U.S.C.A. 
§ 5904(c)(2) (West 1991 & Supp. 2001) and 38 C.F.R. 
§ 20.609(c) (2001), because there is no final decision of the 
Board concerning the issue of entitlement to service 
connection for schizoaffective disorder.

VA's General Counsel has considered the issue presented in 
this case in a precedent opinion.  VAOPGCPREC 37-97 (O.G.C. 
Prece 37-97).  The general counsel concluded that when the 
Board remands a claim to the RO for adjudication, the Board's 
action does not constitute a final decision within the 
meaning of 38 U.S.C.A. § 5904(c)(1).  The General Counsel 
cited two United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court) cases as authority for 
his opinion.  One such case was cited for the proposition 
that it is "well settled" that remands by the Board are not 
final decisions.  Matter of Stanley, 9 Vet. App. 203, 207 
(1996).  In the other case, the Court discussed the 
legislative history and intent of the statute governing 
payment of attorney fees in claims for benefits.  In that 
case, the claimant was awarded benefits by the RO under the 
nonadversarial system of VA claims processing.  The claim was 
never the subject of a final Board decision, and therefore, 
no payment of attorney fees was warranted or permitted.  
Matter of Stanley, 10 Vet App. 104 (1997).

I find that there has been no final decision by the Board on 
the issue of entitlement to service connection for 
schizoaffective disorder.  In fact, there has been no final 
Board decision in this case.  The Board's July 1998 remand of 
this matter did not constitute a final decision.  
Accordingly, I conclude that the prerequisites for charging a 
fee for services concerning the claim for service connection 
for schizoaffective disorder rendered by the attorney on the 
veteran's behalf before VA and the Board are not met.

This decision does not address whether the attorney may 
charge for reasonable expenses or the reasonableness of any 
such charges.


ORDER

No fee may be charged by the attorney for service rendered in 
connection with the veteran's claims for service connection 
for schizoaffective disorder.  As to service provided by the 
attorney as to such claim, any fee in excess of $0 is not 
reasonable.  The fee is reduced to a total of $0.  The amount 
in excess of $0 received by the attorney for services before 
VA is to be refunded to the claimant.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


